Wagner, Judge,
delivered the opinion of the court.
This was an action brought by the plaintiff against the defendant on a negotiable promissory note. The note was given by the defendant for the purchase of land sold in partition by the sheriff, and made payable two years after date to “ James Castello, Shff.,” and negotiable and endorsed by the payee before maturity. The endorsement on the back of the note had the designation “ Shff.” appended to Castello’s name, but there was nothing to show that the plaintiff as endorsee had any other notice that the payee held it in a fiduciary capacity,' or that in its sale he was committing a breach of trust. The defendant resisted the payment of the note and claimed an interest in the proceeds as one of the distributees for whose benefit the land was sold. In the Circuit Court, the defendant’s counsel asked the court to declare the law to be that the note itself with the endorsement thereon was sufficient to impart notice to the plaintiff that the money was payable to the sheriff Castello in his official capacity as such, which declaration the court refused to give, and then found for the plaintiff.
The instrument sued on is simply a negotiable promissory note made- payable to Castello, and the abbreviation “ Shff.” added to his name is merely descriptive. There is nothing in the body of the note or the endorsement to apprise any one that it belonged to any other person than the payee, or *503that he held it in any capacity other than as his individual property. To have given the instruction prayed for by the defendant would have been going farther than any case that we are aware of has ever gone, and would have overturned principles of law long settled.
Judgment affirmed.
The other judges concur.